Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 1 of 40

Electronically Filed

3/17/2020 9:45 AM

Hidalgo County District Clerks
Reviewed By: Alexis Bonilla

CAUSE NG?71037-20-F

CESAR TIJERINA and LORENA § IN THE DISTRICT COURT OF
TIJERINA §
§
v. § HIDALGO COUNTY, TEXAS
§
ALLSTATE VEHICLE AND §
PROPERTY INSURANCE CO. § ___ JUDICIAL DISTRICT

 

PLAINTIFFS’ ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE

 

TO THE HONORABLE JUDGE OF SAID COURT:

COME[S] NOW, CESAR TIERINA and LORENA TIJERINA (“Plaintiffs”), and file
this Plaintiffs’ Original Petition and Requests for Disclosure, complaining of Allstate Vehicle
and Property Insurance Co. (“Defendant”), and for cause of action, Plaintiffs would respectfully
show this Honorable Court the following:

I. DISCOVERY CONTROL PLAN

1. Plaintiffs intend for discovery to be conducted under Level 2 of Rule 190.3 of the
Texas Rules of Civil Procedure.

IL. PARTIES

2. The Plaintiffs reside in Hidalgo County, Texas.

3. Defendant is a foreign insurance company domiciled at 3075 Sanders Rd. Ste.
H1A, Northbrook, IL 60062. Defendant may be served through its registered agent for service of
process, CT Corporation, 1999 Bryan St. Ste. 900, Dallas, TX 75201.

Il. JURISDICTION
4, The Court has jurisdiction over the causes of action because the amount in

controversy is within the jurisdictional limits of the Court. Plaintiffs are seeking monetary relief

PLAINTIFFS’ ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE PAGE 1
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 2 of 40

Electronically Filed

3/17/2020 9:45 AM

Hidalgo County District Clerks
Reviewed By: Alexis Bonilla

C-1037-20-F
greater than $100,000.00 but not more than $200,000.00. Plaintiffs reserve the right to amend
their petition during and/or after the discovery process.

5. The Court has jurisdiction over Defendant because Defendant is a foreign
insurance company that engages in the business of insurance in the State of Texas, and Plaintiffs’

causes of action arise out of Defendant’s business activities in the State of Texas.

IV. VENUE
6. Venue is proper in Hidalgo County, Texas because Plaintiffs’ insured property is

situated in Hidalgo County, Texas. See Tex. Civ. Prac. & Rem. Code § 15.032.
Vv. FACTS

7. The Defendant issued a Texas homeowner’s insurance policy to the Plaintiffs with
the policy number 829964227. The Plaintiffs owns the insured land and home, which are
specifically located at 2214 N. Lincoln Ave., San Juan, TX 78589.

8, On or about April 29, 2017, the Plaintiffs’ land and home were hit by a storm, and
it was damaged by hail and high winds.

9, The Plaintiffs filed a claim with Defendant to fix their house after that damage, and
the Defendant gave it the claim number 477318380.!

10. On October 22, 2017, the Defendant gave its estimate,” and on October 26, 2017,
the Defendant denied the claim and made no payment.’

11. On September 10 and October 25, 2018, the Plaintiffs invoked appraisal,* and on

November 2, 2018, the Defendant agreed to take it to an appraiser.”

 

' See Letter from Allstate to Cesar and Lorena G. Tijerina, Jr. (Oct. 4, 2017), Pls.’ Ex. 1.

2 See Estimate from Todd Curtis (Oct. 22, 2017), Pls.’ Ex. 2.

3 See Letter from Allstate to Cesar and Lorena G. Tijerina, Jr. (Oct. 26, 2017), Pls.’ Ex. 3.

4 See Letter from Martin Arguello to Allstate (Sept. 10, 2018), Pls.’ Ex. 4; Letter from Martin Arguello to Darrell
Adams (Oct. 25, 2018), Pls.’ Ex. 5.

> See Letter from Darrell Adams to Arguello Law Firm (Nov. 2, 2018), Pls.’ Ex. 6.

PLAINTIFFS’ ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE PAGE 2
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 3 of 40 ©

Electronically Filed
3/17/2020 9:45 AM
Hidalgo County District Clerks

C-1037-20-F Reviewed By: Alexis Bonilla

12. After the process was complete, the appraiser made an award in the Plaintiffs favor
in the amount of $19,786.48, and after subtracting the deductible of $1,827.00 and recoverable
depreciation of $1,628.53, and on July 9, 2019, the Defendant sent the Plaintiffs a payout check of
$16,330.95.

13. On January 15, 2020, the Plaintiffs made a written demand upon the Defendant to
pay interest damages on the delayed payout.’

14. The Defendant has refused to pay those damages.

VI. CAUSE OF ACTION

15. In [his/her/their] sole legal theory, the Plaintiff[s] proceed against the Defendant
pursuant to the prompt-payment provisions in Chapter 542 of the Texas Insurance Code.

16. | With exceptions not applicable here, “if an insurer .. . delays payment . . . for more
than 60 days, the insurer shall pay damages and other items as provided by Section 542.060” of
the Texas Insurance Code. Tex. Ins. Code § 542.058(a).

In this case, the Defendant denied payment of the Plaintiffs’ claim on Allstate’s
investigation of this claim concluded when it issued its first estimate on October 22, 2017. No
payments were made for Dwelling damage in the following 60 days. On July 9, 2019, Allstate
finally issued payment, which came 721 days after interest began accruing after those 60 days.

17. Thus, the Defendant delayed prompt payment of the claim for 721 days, and has to
pay damages.

VI. DAMAGES
18. | The damages recoverable under a prompt-pay claim are interest damages, and the

amount that insured can recover depends on what type of claim they’re bringing. Generally

 

° See Letter from Quezon Deguzman to Arguello Law Firm (July 9, 2019), Pls.’ Ex. 7.
7 See Letter from Martin Arguello to Allstate (Jan. 15, 2020), Pls.’ Ex. 8.

PLAINTIFFS’ ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE PAGE 3
 

Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 4 of 40

Electronically Filed

3/17/2020 9:45 AM

Hidalgo County District Clerks
Reviewed By: Alexis Bonilla

C-1037-20-F
speaking, the insured can recover eighteen-percent interest, but if Chapter 542A applies to their
claim, then they only get five-percent interest. See Tex. Ins. Code § 542.060. As the Plaintiffs are
making a first-party claim, Chapter 542A applies to their claim.

19, In an action where Chapter 542A applies and the insurer delays prompt payment of
a claim, the “insurer is liable to pay the holder of the policy, in addition to the amount of the claim,
simple interest on the amount of the claim as damages each year . . . by adding five percent to the
interest rate determined under Section 304.003, Finance Code, together with reasonable and
necessary attorney’s fees.” Tex. Ins. Code § 542.060(c). That provision determines the rate of
postjudgment interest in Texas, and requires the Texas Office of Consumer Credit Commissioner
to calculate and publish that rate of interest based on a statutorily prescribed formula. See Tex. Fin.
Code § 304.003.

20. Inthis case, On July 9, 2019, 721 days after it began accruing penalties and interest,
Allstate issued payment in the amount of $16.330.95. On the day of Allstate’s payment, Allstate
owed $5,806.65 [($16,330.95 x .1025) x 609 days/365 days] in 10.25% per annum penalties under
Chapter 542A of the Texas Insurance Code and $1,774.25 [($16,330.95 x .055) x 609 days/365
days] in pre-judgment interest in accordance to the current rate of 5.5%. In addition, the Plaintiffs
seek to recover the $1,628.53 in recoverable depreciation that the Defendant deducted from the
amount that was paid.

VI. ATTORNEY’S FEES.

21. In addition to interest damages, the Plaintiffs are also entitled to attorney’s fees. See
Tex. Ins. Code § 542.060(a).

IX. CONDITIONS PRECEDENT

22. All conditions precedent to suit have occurred or been performed.

PLAINTIFFS’ ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE PAGE 4
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 5 of 40 ~

Electronically Filed
3/17/2020 9:45 AM
Hidalgo County District Clerks

C-1037-20-F Reviewed By: Alexis Bonilla

X. REQUEST FOR DISCLOSURE

23. Pursuant to Rule 194, the Plaintiffs hereby request that the Defendant disclose,
within 50 days of service of this pleading, the information or material described in Rule 194.2 of
the Texas Rules of Civil Procedure.

PRAYER

The Plaintiffs hereby pray that the Court render judgment for interest damages under
Chapters 542 and 542A of the Texas Insurance Code, damages to recover the amount of
recoverable depreciation, pre- and postjudgment interest, attorney’s fees, and costs of court, and

all other relief to which they are entitled in law or equity.

Respectfully submitted,

THE ARGUELLO LAW FIRM | Attorneys at Law
101 E. Little York Rd., Ste. D

Houston, TX 77076

(346) 299-9777 — Telephone

(281) 884-3961 — Facsimile

By: _/s/ Martin A. Arguello
Martin A. Arguello
SBN: 24064829
arguello@defyoppression.com
Andres Arguello
SBN: 24089970
andres@defyoppression.com

COUNSEL FOR PLAINTIFFS

PLAINTIFFS’ ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE PAGE 5
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 6 of 40 ©

C-1037-20-F

Ner

WAllstate.
- 8 DALLAS TX 75287

Youre in good hands.

Pefetf yd Eeg PNT gape tad fyPogf fone foalf Ht paely fy
CESAR AND LORENA G TIGERINA JR
2214 N LINCOLN AVE

SAN JUAN TX 785894113

October 04, 2017

INSURED: LORENA TIJERINA
DATE OF LOSS: April 29, 2617
CLAIM NUMBER: 0477318380

PHONE NUMBER: 800-547-8676
FAX NUMBER:
OFFICE HOURS: Mon - Fri 7:00 am - 7:00 pm,

Sat 8:00 ami - 5:00 pm

Dear CESAR AND LORENA G THERINA JR,

RE:
Policy number: 000829964227
Policy period: 10/3 1/2016 - 10/31/2017
Policy limits DWELLING $182,776

We are currently in the process of reviewing your claim. At the end of that review, we will let you know if

' Your claiin is covered under your policy
. We can pay all or part of your claim
’ We would have to deny your claim

As we typically do at this stage ofa claim, we want to let you know that we reserve all of our rights under the terms of your
policy and applicable law,

Your Responsibilities Regarding Your Claim
Please keep in mind that under your policy you have certain responsibilities during the claims process. ‘Those
responsibilities include:

. Promptly giving us notice of your claim.

. Providing us with any facts and information that establish your claim is covered by your policy.

. Protecting any insured property from further loss, including making any reasonable repairs necessary for that
protection.

. Keeping an accurate record of any repair expenses.

. Separating damaged from undamaged personal property.

‘ Providing us with a detailed list of the damaged or destroyed property, showing the quantity, cost, actual cash value

and the amount of loss claimed. Please be sure to document all costs or losses and provide us with any documents that

support those cost or loss estimates.

. Providing us with any information that you may have that helps determine the extent and cause of the loss. This
includes, but is not limited to, repair estimates, invoices and receipts, pictures or videos of property damage, as well as
documents that help identify the condition or value of damaged property before the loss. As part of the claim process, we
may contact you to schedule a time to inspect the damage.

. Additional responsibilities are explained in the “Conditions” section of your policy.

04773 18380 CAT
800002017 1004 TO04000846001001001488

 

 
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 7 of 40

elect to shut off the water supply and drain the water C-1037-20-F
from the systems and appliances instead of maintaining
heat in the building structure.

15. Thefl, or attempted theft, including disappearance of
property fram 4 known place when it is likely thata thefl
has occurred. Any theft must be promptly reported to the
police,

We do not cover:

a) theft or attempted theft committed by an insured
person;

b) theft in or from the residence premises while under
construction or of materials and supplies for use in
construction, until the dwelling is completed and
occupied;

¢) theil of any property while at any otherresidence
owned, rented to or occupied by an insured person
unless the insured person is temporarily residing

there;

d) theft of trailers, campers, watercraft, including
furnishings, equipment and outboard motors,

away from the residence premises; or

e) thefl from that part of the residence premises

rented by you to other than an insured person.

16, Breakage of glass, meaning damage to covered personal
propery caused by breakage of glass constituting a part
of any building structure on the residence premises.

This does not include damage to the glass.

Losses We Do Not Cover Under Coverages A, Band C

A. Under Dwelling Protection~Coverage A, Other
Structures Protection-Coverage B or Personal Property
Protection—Coverage C of this policy, we do not cover
any loss which consists of,is caused by, or would not
have occurred but for, one or more af the following
excluded events, perils or conditions. Such loss is
excluded regardless off a) the cause or source of the
excluded event, peril or condition; b) any other causes
contributing concurrently ar in any sequence with the
excluded event, peril or condition to produce the loss; or
¢) whether the excluded event, peril or condition involves
isolated or widespread damage, arises from natural,
man-made or other forces, or arises as a resull of any
combination of these forces.

12, Weather Conditions that contribute in any way with
an event, peril or condition excluded under Losses

We Do Not Cover Under Coverages A, B and C to
produce a loss

D. Under Dwelling Protection—Coverage A, Other
Structures Protection-Coverage B or Personal Property
Pratection—Coverage C of this policy, we do notcover
any loss consisting of or caused by one or more of the
following excluded events, perils or conditions. Such loss
is excluded regardless of whether the excluded event,
peril or condition involves isolated or widespread
damage, arises from natural, man-made or other forces,
or arises as a result ofany combination of these forces.

0477318380 PTC
100002017 1oZ6T ROOTHOO TAHOORCOZC00Z7E

   

 
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD_ Page 8 of 40

C-1037-20-F

 

    

Bl0e 2 2 uv
AAAS

 

SESEL XLVI Up ©
fk V[OIUED IN ALE?
WULIO (; ( ABI

~aeitataye

AM reba es
 

Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 9 of 40

C-1037-20-F

 

 

& National Catastrophe Team

 

P.O. Box 672041
All state * Dallas, Texas 75267
‘ * Phone: (800) 547-8676
Fax: (877) 292-9527

 

Insured: LORENA TUERINA Cell: (956) 225-3042
Property: 2214 N LINCOLN AVE E-mail: TUERINA340@GMAIL.COM
SAN JUAN, TX 78589-4113
Home: 2214N LINCOLN AVE
SAN JUAN, TX 78589-4113
Claim Rep.: Todd Curtis Business: (800) 547-8676
eter
Estimator: Todd Curtis Business: (800) 547-8676
Claim Number! 0477318380 Policy Number: 000829964227 Type of Loss: Hail
—
Date of Loss: 4/29/2017 3:00 PM Date Received: 10/4/2017 8:28 AM
Date Inspected: Date Entered: 10/4/2017 2:18 PM

Price List! TXMC8X_OCTI7

Restoration/Service/Remodel
Estimate: LORENA _TUERINA

Allstate is dedicated to providing you with outstanding service throughout the claim-handling process. If you have any questions
regarding this estimate, or if there are differences with the estimate provided by your repair person of choice, or if additional ~~

damage is found during the repair process, please contact us at (800) 547-8676.
Thank you,
Todd Curtis .

LORENA_TUERINA

10/22/2017 Pape: 1
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 10 of 40 ©

@&

National Catastrophe Team

 

P.O. Box 672041
All state * Dallas, Texas 75267

Phone: (800) 547-8676

Fax: (877) 292-9527

 

 

LORENA_TIJERINA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Main Level
a TV Room Height: Tray
739.83 SF Walls 186.08 SF Ceiling
TV Rooes He 925.91 SF Walis & Ceiling 131.08 SF Floor
Wh 14.56 SY Flooring 46.00 LF Floor Perimeter
46.00 LF Ceil. Perimeter
DESCRIPTION QUANTITY UNIT RCV AGE/LIFE COND. DEP % DEPREC. ACV
1. Drywall tape joinvrepair - per LF 4.00 LF 4.96 19.84 = O/1S0 yrs Avg. 0% (0.00) 19.84
2. Painter - per hour 0.50 HR 52.39 26.20 O/LS yrs Avg. 0% (0.00) 26.20
‘Time to cut the paint bubble off the ceiling
3. Texture drywall - smooth / skim coat 126.08 SE 0.84 15631 GSO yrs Avg. 0% (0.00) 156.31
4. Texture drywall - machine 186.08 SF 0.32 5955 WiSOyrs Avg. 0% (0.00) 59.55
3. Seal/prime then paint the ceiling (2 coats) 186.08 SF 0.72 133,98 O/LS yrs: Avg. 0% (0.00) 133.98
6. Paint the ceiling - one coat 186.08 SF 0.49 91.18 O/IS yes Avg. 0% {0.00} 9118
7. Content Manipulation charge - per hour 1.00 HR 26.14 26.14 WNA Avg. 0% (0.00) 26.14
8. Mask wall - plastic, paper, tape (per LF) 46.00 LF O91 41.86 O/150 yrs Avg. O% {0,00) 41.86
9. Floor protection - plastic and tape - 10 mil 131.08 SF 0.23 30.15 O/IS yrs Avg. O% (0.00) 30.15
10. Light fixture - Detach & reset - Lange 1.00 EA 64.19 64.19 O/NA Avg. O% (0.00) 64.19
11. Painter - per hour 2.00 HR 52.39 104.78 O/1S yrs Avg. O% (0.00) 104.78
extra time from high ceiling
Totals: TV Room T5418 9.00 754.18
pe, Garage Height: &'
| 628.50 SF Walls 412.44 SF Ceiling
ie Garage alt 1040.94 SF Walls & Ceiling 412.44 SF Floor
oe: 45.83 SY Flooring 78.17 LF Floor Perimeter
| 81.33 LF Ceil. Perimeter
17 4"
en :
Door 32" X7' Opens into Exterior
DESCRIFTION QUANTITY ONIT RCV AGE/LIFE COND, DEP ® DEPREC. ACV
12. Painter - per hour 0.50 HR 5239 26.20 WIS yrs Avg. 0® (0.00) 26.20
Time to cut the paint bubble off the ceiling
13, Texture drywall - smooth / skim coat 148.50 SF 0.84 124.74 = SU yrs Avg. 0% (0.00) 124.74
14, Texture drywall ~ machine 148,50 SF 0.32 47.52 150 yrs Avg. 0®% (0.00) 47.52
15. Seal/prime then paint the surface area (2 148.50 SF 0.72 106.92 (W15 yrs Avg. 0% (0.00) 106.92
coats) .
16. Paint the surface area - one coat 148.50 SF 0.49 7277 WIS yes Avg. 1% (6.00) T2747
47, Content Manipulation charge - per hour 0.50 HR 26.14 13.07 ONA Avg. 0% (0.00) 13.07
LORENA_TUERINA 10/22/2017 Page: 2

 
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 11 of 40 ©

EET A hich RT

® National Catastrophe Team
A | istate P.O. Box 672041

Dallas, Texas 75267
Youreipoodnands. py one: (800) 547-8676
Fax: (877) 292-9527

 

 

 

 

 

 

 

 

 

CONTINUED - Garage
DESCRIPTION QUANTITY UNIT RCV AGE/LIFE COND. DEP% § DEPREC. acy
Totals: Garage 393.22 0.00 391.22
Total: Mais Level 1,145.40 £00 =1,145.40
Debris Removal

DESCRIPTION QUANTITY UNIT RCV AGE/LIFE COND. DEP % DEPREC. acy
18. Haul debris - per pickup truck load - 0.25 BA 100.06 25.02 GNA Avg. NA {0.00} 25.02
including dump fees

Totals: Debris Removal 25.02. 0.00 25.02
Labor Minimums Applied

DESCRIPTION QUANTITY UNIT RCV AGE/LIFE COND. DEP & DEPREC. ACV
19. Ebectrical labor minimum* 1.00 EA 113.09 113.09 GINA Avg. O% (@.00) 113.09
Totals: Labor Miniswons Applied 113.09 0.06 113.09
Line Item Totals: LORENA_TIJERINA 1,283.51

0.00 1,283.51

[%] - Indicates that depreciate by percent was uxed for this item
[M] - Indicstes that the depreciation percentage wes limiled by the maximum allowable depreciation for this item

Grand Total Areas:
1,368.33 SF Walls 598.52 SF Ceiling 1,966.85 SF Walls and Ceiling
543.52 SF Floor 60.39 SY Flooring 124.17 LF Floor Perimeter
0.00 SF Long Wall 0.00 SF Short Wall 127.33 LF Ceil. Perimeter
343,52 Floor Area 386.85 Total Area 1,368.33 Interior Wall Area
1,565.22 Exterior Wall Arca 132.67 Exterior Perimeter of
Walls
0.00 Surface Area 0.00 Number of Squares 0.00 Total Perimeter Length
0.00 Total Ridge Length 0.00 Total Hip Length

LORENA_TIERINA 10/22/2017 Page: 3

 

 
 

Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 12 of 40

 
 

C-1037-20-F

& National Catastrophe Team
Allstate. 2.0. Box 672041

, * Dallas, Texas 75267
You're y hands, ’
omer weed Phone: (800) 547-8676
Fax: (877) 292-9527

Summary for
AA-Dwelling
Summary for All Items
Line Item Total 1,283.51 ~
Material Sales Tax 11.92
Replacement Cost Value $1,295.43
Less Non-recoverable Depreciation <0.00>
Actual Cash Value $1,295.43
Less Deductible [Full Deductible = 1,827.00} (1,295.43)
Net Claim $0.00

 

Todd Curtis

Depending upon the circumstances of your loss, our estimate may or may not include an amount for general contractor's overhead
and profit. If you have questions regarding general contractor's overhead and profit and whether the services of a general
contractor are appropriate for your Joss, please contact your claim representative before proceeding with repairs.

Specialized skill, licensing or certification may be needed of any contractor(s) that you retain, for instance, to identify the
presence and nature of any potential contaminants, toxins, pollutants, or other hazards that may be encountered during the course
of the work, or to utilize appropriate work practices and procedures during the course of the work. Check with your local or State
public health or environmental agency regarding potential hazards, including contractor qualifications and other requirements,
For your safety, it is prudent to avoid areas where damaged structures, materials or unknown substances may be present, and to
not disturb such structures, material, or unknown substances until your contractors have inspected the work site.

The suggestions above are provided only for your consideration. They in no way Supplement, alter or modify your existing
coverage. Your insurance policy is the legal contract that contains the terms and limitations of your coverage. ;
If you have any concems about the grade of flooring on your estimate, you may take advantage of a free service that will provide
you with a more specific analysis. To use this option, please keep a 12” x 12” sample of your damaged flooring, and notify your
Allstate adjuster that you would like the additional analysis.

LORENA_TUERINA 10/22/2017 Page: 4

  

 
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 13 of 40
C-1037-20-F

 

 

NCT Richardson
Allstate. 22 33
@ DALLAS TX 75267

‘Youre in good haride,

basFogg EAL A gsgegag EEL fphpst MeL eget flan gaat typ
CESAR AND LORENA G TIJERINA JR
2214 N LINCOLN AVE

SAN JOAN TX 785894113

October 26, 2017

INS :

Ns URED LORENA ‘TUERINA PHONE NUMBER: 800-641-5313
LOSS: April 29, 2017 FAX NUMBER: 866-222-0411

CLAIM NUMBER: 0477318380 PTC OFFICE HOURS:

Re: Your Claim Status

Dear CESAR AND LORENA G TIJERINA JR,

As part of yourclaim that resulted from hail, you have requested Allstate Vehicle and Property Insurance Company to
provide coverage for your damage. Our Investigation revealed that there was no storm related darnage to the flooring, no hail
or wind damage was observed to roof and window damage was not stonm related. Unfortunately, Allstate Vehicle and
Property Insurance Company cannot provide coverage for these danages because of the following provision in your Albtate
Vehicle and Property Insurance Company policy:

TX AVPIC HOUSE AND HOME POLICY AVP91-00
Section 1—Your Property
Losses We Cover Under Coverages A, B and C:

We will cover sudden and accidental direct physical loss to
the property described in Dwelling Protection—Coverage A,
Other Structures Protection—Coverage B or Personal
Property Protection—Coverage C caused by the following,
except as limited or excluded in this policy:

|. Fire or lightning.

2. Windstorm or hail.

We do not cover:

a) loss to covered property inside a building structure,
caused by rain, snow, sleet, sand or dust unless the

wind or hail first damages the roof or walls and the

wind forces rain, snow, sleet, sand or dust through

the damaged roof or wall;

b) loss to watercraft and their trailers, furnishings,
equipment and motors unless inside a fully enclosed
building structure. However, we do cover canoes

and rowboats on the residence premises.

3. Explosion,

4, Riot or civil commotion, including pillage and looting
during, and at the site of, the riot or civil commotion.

5, Aircraft, including self-propelled missiles and spacecraft.

 

0477318380 PTC
>a 400002017 10267007000 184001002000278

3

 

 
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 14 of 40
C-1037-20-F

x x x Communication Result Resort ( Sep. 10. 2018 4:Q(PM J) x x x
YD
2)
Date/Time: Sep. 10. 2018 4:00PM
File Page
No. Mode Destination Ps (s} Result Not Sent

6764 Memory TX 0712929527 Pf OK

Hang wo or Fine tard
Na answee
Exceeded max, E-mail sige

mm

aN
m
=
a

*~<

acsimele connection

 

Aaukess Arqurite™ .
Marvin A, Argaetat A ino us reber Sate bro
Did cic We mete
Ditid Chrbtaife : 35

Ashi Daaniy Fe Fi 26n.28¢.gob1

 

Arguello Law Firm

September (0, 2018

 

ALLSTA
Atin: Claims Departnent
P.O. Box 672041
Dallas, UX 75267
Re fesuedys Centr & Lorena Tijerina
tayureds* Propesty Addhess: 2214 N Lincola Awe, San Juan, TX 78589
Claim Now: 04779 18980
Policy No.; O8Q829964227
Date of Loss: 0429/2017

Ta Whom lt May Cancern:

Oar cMenis, Cesar & Lorena Pijerion (herein “tlents'™), strongly disngeves with your detenninatieds
regnicting tho valugad thelr covered demeges, Prsusnt io the relevant jrovisiens of uur cHeats’ nsunmee policy,
our clunis hereby request appraisal fo deterntne the prupes payment owed for the chim wid designates as their
appraiser:

Jone Gates

708 Mozelle St, Ste E.

Vhare, Foxas 78577

“Teds (GSG}854-4524

Reuails mgalenniiystine@icuiall.com

Please provide the mane of you appinicer within the tinve allotted ja the appatisal provision in queetion.
Thank you for your cooperation with thia matter.
Bacerely,

we Maliadngesiilg
Martin Arguals
Attorney at Law

C& Sore Gamer i
106 Morchte St. Ste. E,
Phary, Texas 78577 :
Tels (956)B54-4124 :
Hamtaits nreallenarjustinggninil corny I

Aulectass Licgesed FV (tse, (OMahoy (AN Lies and (Aldona az friticated Aton

Lotsa
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 15 of 40

Andres Arguello*
Martin A. Arguella"
Danicl Blucher"
David Christoffel! ™**

SEALS

Adrian Dunning

 

HO Nasa Parkway + Suite 620
Houston, Texas 97056

O: 281.884.3960

F: 281.884.9961

 

IIA FIRST CLASS MAIL

AND FACSIMILE (877) 292-9527
ALLSTATE

Atin.: Claims Department

P.O. Box 672041

Dallas, TX 75267

Insureds:

Insureds’ Property Address:
Claim No.:

Policy No.:

Date of Loss:

Re:

To Whom It May Concern:

Arguello Law Firm

September 10, 2018

Cesar & Lorena Tijerina

2214 N Lincoln Ave., San Juan, TX 78589

0477318380
000829964227
04/29/2017

Our clients, Cesar & Lorena Tijerina (herein “clients’”), strongly disagrees with your determination

regarding the value of their covered damages. Pursuant to the relevant provisions of our clients’ insurance policy,

our clients hereby request appraisal to determine the proper payment owed for the claim and designates as their

appraiser:

Jose Gamez

708 Mozelle St., Ste. E.
Pharr, Texas 78577
Tel: (956)854-4124

E-mail: meallenadiusting@gmail.com

Please provide the name of your appraiser within the time allotted in the appraisal provision in question.

Thank you for your cooperation with this matter.

CC: Jose Gamez

708 Mozelle St, Ste. E.

Pharr, Texas 78577
Tel: (956)854-4124

E-mail: meallenadjustinep@gmail.com

Sincerely,

/s/ Martin Arguetlo
Martin Arguello
Attorney at Law

Attorneys Licensed in (Mexas, (Oklahoma, (ADabama and (A)rizona as Indicated Above

(*) of Counsel
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 16 of 40 ©
C-1037-20-F

x x & Communication Result Resort ( Oct. 26. 2013 8:29AM] x x x
23
Date/Time: Oct. 26. 2018 8:05AM
File Page

No. Mode Destination Ps {s) Result Not Seal

6867 Memory TX 300307606 | p14 F-2)2) 21200) BR I-¥4

 

Hang “uo of line fall E. 2) Susy
a a0gwer . , E. 4) No faesimitle cannectiar
Exceeded max. E-mail sine
Anders Argeatlo” A 4100 Kate Bukvoy = Sut &:
‘ vy hus Cao
Mani A Aaguy Rat Vesiton, Tear 3058
ated Bibebaee Fe Os eh £64596
Drassd Clctuc tte fi ahctly eget
+ OARS

Add Duariry!™

 

Argu ello Law Firm

October 25, 2018

WA FIRST CLASS
AND FACSINUL,
ALLSTATE
Catastrophe Refers ONice
Attention: Davrell Adams

 

 

pIOPO06L

 

P.O. Rox 672041
Dallas, TR 75267
Re: tnsareds: Cesar & Lorens Tijerinn
Tnsareds’ Property Addtess, 2214N Lincoln Ave, Son Juan, TX 78489
Chaim No. OAFTILGIED
Policy Nos G00829964227
Date of Loss: 412912017

Dear Mr. Danell Adame:

Thank you for your letter of October 14, 2018, Attached please tind an esthnate suppaating our demand
for appeaisal, Our cleats, Cesay & Lovena Tieriua (hoe “clients''), stngly disagree with yaur
detrntingtion inganling the value of uneiv covered damages, Pursuant to the relevant provisions of our clfcnts?
insurance policy, auc clients hachy 1-cequest appraisal to determine the proper payment awed farce claim and
designates a3 their sppraiger:

Fese Gamez

708 Morelle St, Ste. £.
Phare, Texas 18577
‘Tel: (9S6)8S4-4124

Esai mealfenadivstiua@amall.cos

  

Please provide the nanis of your appraiser within the time allotted fa the appraised provision In qodtian,

‘Think you for your cooperation with this inaticr,

Sincerely,

fk Moin Arsueila,
Maalin Argacio
Attamey ot Law

nce ced (A inane oe tedizated Above

 

Aluestya dinnitd 1 Ojeats (Oj labong, (Al

 

a>. iae
 

Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 17 of 40

Oct. 25. 2018 4:23PM) x 2 x

i)
2)

x & & Communication Resul

Date/Time: Oct. 25. 2018 3:58PM

File Page
No. Mode Destination Pz (s) Result Not Sent

6364 Memory TX 13003076061 Pid E-2)2)2)2)2) —P. 1-14

Reason for errar
E. 1) Hang we or tine fail E—E. 9) Busy
&. 3) Ne answe: : E. 4) No facsimile connection
E. 5) Exceeded max. E-mail size
Andras Arguelty® Atta Maa Paksey Site 630
Masthe A Argertly? Haattan, Than 7058
Dest Bhicher? a ‘Oe atbh
Tall Cheineitee ete ae Me
ROE Rg.

Adsiva Hanning?

 

Arguello Law Firm

October 25, 2018
WA FIRST CLASS Malt,
AND FACSIMILE B00) 307-6061
ALLSTATE
Catastrophic Referial Office
Attestion: Desvell Adams
P.O, Nox 672044
Dallas, TX 78267
lor Insurestss Cesar & Lavena Tijana
hisureds’ Propeaty Adileesa; 2214 N Ldncol Ays., San Juan, TX 18509
Claint No: 04773 18388
Paley No: 080825564227
Date of Lous: 04/29/2017

Dear Mr. Daniell Adana:

Thank you for your letter of Getober I", 2018. Attached please find an estimate supporting one demand
for sppreissl. Our clients, Cesar & Lorena Tijerina (herein clients), strongly disagree with your
detctnsination reganting the value of their covered ibanapes. Pursuant te the wlevant jlovisiante of our clicats!
inswanve policy, our clients herehy me-request appratsal to determina the proper peyinent awed for the claim and
designates as cheie sppratser;

Jose Gusaes

108 Mozelte St, Ste. B.

Phare, Texas 78577

Teds (9569854-4 124

Reviail: meatenadiustiue@emailcon

Plewse provide the nome of your nppraizer within the time allotted in the oppmnital provision in question.

‘Thauk you for your cooperativn with this matter,

Sincerely,
_fe. Martin Argnctlo. |
Mintin Argueita }

Attoengy af Law

datoansys Llensca in (jeune (Olglatvens, (Ajzbaina and (Applica ex tudieoatd Abaco |
netted

 
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 18 of 40

Andres Arguello’
Martin A. Arguello®
Daniel Blucher’
David Christoffel"
Adrian Dunning”

1110 Nasa Parkway + Suite 620
Houston, Texas 77058

©: 281.884.3960

F: 281.884.9961

 

 

Arguello Law Firm

October 25, 2018

VIA FIRST CLASS MAIL

AND FACSIMILE (800) 307-6061
ALLSTATE

Catastrophe Referral Office
Attention: Darrel] Adams

P.O. Box 672041

Dallas, TX 75267

Re: — Insureds: Cesar & Lorena Tijerina
Insureds’ Property Address: 2214 N Lincoln Ave., San Juan, TX 78589
Claim No.: 0477318380
Policy No.: 000829964227
Date of Loss: 04/29/2017

Dear Mr. Darrell Adams:

Thank you for your letter of October 18,2018. Attached please find an estimate supporting our demand
for appraisal. Our clients, Cesar & Lorena Tijerina (herein “clients’”), strongly disagree with your
determination regarding the value of their covered damages. Pursuant to the relevant provisions of our clients’
insurance policy, our clients hereby re-request appraisal to determine the proper payment owed for the claim and
designates as their appraiser:

Jose Gamez

708 Mozelle St., Ste. E,

Pharr, Texas 78577

Tel: (956)854-4 124

E-mail: mcallenadjusting@gmail.com

 

Please provide the name of your appraiser within the time allotted in the appraisal provision in question,
Thank you for your cooperation with this matter.

Sincerely,

/s/ Martin Arguello
Martin Arguello
Attorney at Law

Attorneys Licensed in (Texas. (Ok)ahonta, (ADabama and (Ajrizona as Indicated Above
(*) of Counsel
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 19 of 40 ©

Page 2 of 2
C-1037-20-F

CC: Jose Gamez
708 Mozelle St., Ste. E.
Pharr, Texas 78577
Tel: (956)854-4124
E-mail: meallenadjusting@email.com

www.DefyOppression.com * «File Attorney Email»
 

Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 20 of 40

 

C-1037-20-F
Apex Adjusting
Mission, TX 78574
Insured: = TIERINA, LORENA
Property: 2214 N LINCOLN AVE
SAN JUAN , TX 78589
Estimator: Alexander Sanchez Lic# 2088290 Business: (956) 240-6415
Business: 805 E 30th St
Mission, TX 78574
Claim Number: 044773 18380 Policy Number! 000829964227 Type of Loss: Hail
Date of Loss: 4/29/2017 Date Received:
Date Inspected: Date Entered: 3/8/2018 7:33 AM

Price List’ =TXMC8X MARIS
Restoration/Service/Remade!
Estimate: 2018-03-08-0733

‘This estimate report has been prepared to the best of our knowledge with the understanding that there is possibility of errors
and/or omissions. Apex Adjusting and/or estimators, reserves the right to amend this estimate as needed for market and/or unit
cost changes, This estimate is designed to provide comparative pricmg information for restoration, service and remodel of
subject property in accordance with all the standards of compliance set forth by the local and international building codes. Any
additional findings including, but not limited to, hidden damages or additional damages that were not seen at the time of
estimate, will be amended and processed by Change Order Format, No warranties on price, cost, errors, omissions, and/or
liability can be assumed by Apex Adjusting and/or estimators.
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 21 of 40

C-1037-20-F

Apex Adjusting

 

Mission, TX. 78574

2018-03-08-0733

 

 

 

 

 

 

 

Roof

DESCRIPTION OTY UNIT PRICE TOTAL
|, Remove Laminated - comp. shingle rfg. - w/out felt 30.31 SQ @ AML] = 1,488.52
2. Laminated - comp. shingle rfg. - w/out felt 35.00 50 @ 159.62 = 5,586.70
3. Remove Additional charge for steep roof - 7/12 to 9/12 slope 30.31 SQ @ 9.00 = 272.79
4. Additional charge for steep roof - 7/12 to 9/12 slope 34.86 SO @ 26,30 = 916.82
5. R&R Ridge cap - composition shingles 248.00 LF @ 4.05 = 1,004.40
6. Roofing felt - 30 Ib. 34.86 SQ@ 23.17 = 807.71
7. Asphalt starter - universal starter course 263.00 LF @ l4}= 370.83
8. R&R Drip edge 263.00 LF @ 1.72 = 452.36
9, R&R Valley metal 140.00 LF @ 3.95 = 353.00
10. R&R Flashing - pipe jack $.00 EA @ 34.10 = 248.80
1}. R&R Roof vent - turtle type - Metal 1.00 EA@ 44.57 = 44.57
12. R&R Continuous ridge vent - aluminum 35.00 LF @ 6.43 = 225.05
Exterior

DESCRIPTION QTY UNIT PRICE TOTAL
13. Clean fascia 263.00 LF @ 0.47 = 123.61
I4, Prime & paint exterior fascia - wood, 6"- 8" wide 263,00 LF @ 1.52 = 399,76
15. Clean trim - wood 263.00 LF @ 0.24 = 63.12
16, Seal & paint trim - two coats 263.00 LF @ 1.02 = 268.26
17, R&R Soffit - wood 3.00 SF @ 4.65 = 13,95
18. Clean soffit - wood 260.00 SF @ 0.27 = 70.20
19, Prime & paint exterior soffit - wood 263.00 SF @ 1.60 = 420.80
20. R&R Vinyl window, single hung, 9-12 sf 1.00 LA @ 197,89 = 197.89
21. R&R Window sercen, 10-16 SF 7.00 EA @ 46,79 = 327.53
22. R&R Central air - condenser unit - 3 ton - up to 13 SEER 1,00 EA @ 1,678.31 = 1,678.31
23. R&R Storage shed - Metal - Gable type - 8' x 6! 1.00 EA @ 713.98 = 713.98
24. Exterior light fixture - Detach & reset 2.00 EA @ 38,49 «= 116.98
23. Exterior outlet or switch - Detach & reset 1.00 EA @ 20.48 = 20.48
26. Content Manipulation charge - per hour 2.00 HR @ 26,14 = 52.28
27, R&R Exterior door - metal - insulated / wood - High grade 1.00 EA @ 464.21 = 464.21
28. Door lockset & deadbolt - exterior - Detach & reset 1.00 EA @ 20.92 = 20,92
TY Room LxWxH 12'S" x 10' 4" y 17° 10"
DESCRIPTION QTY UNIT PRICE TOTAL
29, R&R Blown-in insulation - 8" depth - R19 128.31 SF@ 1,06= 136.01

2018-03-08-0733

3/8/2018 Page: 2
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 22 of 40°

Apex Adjusting

C-1037-20-F

 

Mission, TX 78574

CONTINUED - TV Room

 

DESCRIPTION QTY UNIT PRICE TOTAL
30, R&R 1/2" drywall - hung, taped, floated, ready for paint 128.31 SF @ 1.84 = 236.09
31. Mask and prep for paint - plastic, paper, tape (per LF) 45.50 LF @ LO} = 45,96
32. Texture drywall - machine 128.31 SF@ 0.31 = 39.78
33, Seal ceiling w/PVA primer - one coat 128.31 SF@ 0.42 = 53.89
34. Paint the walls and ceiling - two coats 939.72 SF@ 0.71 = 667.20
35. Heat/AC register - Mechanically attached - Detach & reset 2.00 EA @ 11.01= 22.02
36. Outlet or switch - Detach & reset 6.00 EA @ 14.13 = 84.78
37, Content Manipulation charge - per hour 2.00 HR @ 26.14 = 52.28
38. Floor protection - plastic and tape - 10 mil 128.31 SF @ 0.23 = 29.51
39. Apply anti-microbial agent 128.31 SF@ 0.24 = 30.79
40, Clean floor - tile 128.31 SF@ 0.43 = 55.17
41. Chandelier - crystal or oversized - Detach & reset 1,00 EA @ 294.26 = 294,26
42. Window blind - horizontal or vertical - Detach & reset 1.00 EA @ 22,39 = 22.39
43. R&R Window blind - fabric/woven - 7.1 to 14 SF 1.60 EA @ lld4= 11.14
44, R&R Window sill - stain grade 6.00 LF @ 2.94 = 17.64

 

 

 

Master Bedroom

Missing Wall - Goes to Floor

(2) 3" 6" X G' gt

Opens into Exterior

LxWxH 14f 11" x 12" 11" x foto"

 

DESCRIPTION QTY UNIT PRICE TOTAL
45. R&R Blown-in insulation - 8" depth - R19 192.67 SF @ 1.06 = 204.23
46. R&R 1/2" drywall - hung, taped, floated, ready for paint 192.67 SF @ 1.84= 354.5]
47. Mask and prep for paint - plastic, paper, tape (per LF) 55.67 LF @ LO] = 36.23
48. Texture drywall - machine 192.67 SF@ O.31= 59.73
49, Seal ceiling w/PVA primer - one coat 192.67 SF@ 0.42 = 80.92
30. Paint the walls and ceiling - two coats 757.76 SF @ 0.71 = 538.0]
SI. Ceiling fan - Detach & reset 1.00 EA @ 140.28 = 140.28
52. Heat/AC register - Mechanically attached - Detach & reset 2.00 EA @ HLOl = 22,02
53. Outlet or switch ~ Detach & reset 8.00 EA @ 14.13 = 113.04
34, Content Manipulation charge - per hour 3.00 HR @ 26,14 = 78.42
35. Floor protection - plastic and tape - 10 mil 192.67 SF @ 0.23 = 44.31
56. Apply anti-microbial agent 192.67 SF @ 0.24 = 46,24
57, Clean floor - tile 192.67 SF @ 0.43 = 82.85
38. Recessed light fixture - Detach & reset entire unit 4.00 LA @ 82.58 = 330.32
59. Window drapery - hardware - Detach & reset 3.00 EA @ 22,39 = 67.17
60. Window blind - horizontal or vertical - Detach & reset 3.00 EA @ 22,39 = 67.17
2018-03-08-0733 3/8/2018 Page: 3
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 23 of 40 —

C-1037-20-F
Apex Adjusting

 

Mission, TX 78574

CONTINUED - Master Bedroom

DESCRIPTION

QTY UNIT PRICE

TOTAL

 

61, R&R Window sill - stain grade

9.00 LE @ 2,94 =

26.46

 

 

Master Closet

LXWSxH 6'6" x 5' 8" x 8!

 

Missing Wall - Goes to Floor 2° 6" X68" Opens into Exterior

DESCRIPTION QTY UNIT PRICE TOTAL
62. R&R Blown-in insulation - 8" depth - R19 36.83 SFE 1.06 = 39.04
63. R&R 1/2" drywall - hung, taped, floated, ready for paint 36.83 SF @ 1.84 = 67,76
64. Mask and prep for paint - plastic, paper, tape (per LF) 24.33 LF @ LOb= 24.57
65, Texture drywall - machine 36.83 SE @ 0.31 = 11.42
66, Seal ceiling w/PVA primer - one coat 36.83 SF @ 0.42 = 15.47
67. Paint the walls and ceiling - two coats 214.83 SE @ O71 = 132.53
68. Light fixture - Detach & reset 100 FA @ 39,39 = 39,39
69, Heav/AC register ~ Mechanically attached - Detach & reset 1.00 EA @ 1LOL= HLOl
70, Outlet or switch - Detach & reset 100 EA @ I4.13= 14.13
71. Content Manipulation charge - per hour 1.00 HR @ 26.14 = 26.14
72. Floor protection - plastic and tape - 10 mil 36.83 SF @ 0.23 = 8.47
73. Apply anti-microbial agent 36.83 SF @ 0,24 = 8.84
74. Clean floor - tile 36.83 SF @ 0.43 = 15.84
75. Closet shelfand red package - Detach & reset 6.00 LF @ 9.03 = 54.18

 

 

 

 

 

Garage Lx WEE 21'S" x LO" 4" x 84"
Missing Wall - Goes to Floor 12'X 7! Opens into Exterior

Missing Wall - Goes ta Floar 276" X6' 8" Opens into Exterior

DESCRIPTION QTY UNIT PRICE TOTAL
76. R&R Blown-in insulation - 8" depth - R19 410.83 SF @ 1.06 = 435.48
77, R&R 1/2" drywall - hung, taped, floated, ready for paint 410.83 SFE 1.84 = 755.92
78. Mask and prep for paint - plastic, paper, tape (per LF) 81.17 LF@ 1.01 = $1.98
79. Texture drywall - machine 410.83 SF @ 0.3] = 127.36
80. Seal ceiling w/PVA primer - one coat 410.83 SF @ 0.42 = 172.55
81. Paint the walls and ceiling - wo coats 986.56 SF @ 0.7) = 700.46
82. Fluorescent light fixture - 2’ & 4’ ~ Detach & reset 2.00 EA @ 57.18 = 114.36

2018-03-08-0733 3/8/2018 Page: 4
Case 7:20-cv-00155 Document1-3 Filed on 06/11/20 in TXSD Page 24 of 40

Apex Adjusting

C-1037-20-F

 

Mission, TX 78574

CONTINUED - Garage

 

 

 

 

 

 

 

 

 

 

DESCRIPTION QTY UNIT PRICE TOTAL
83. Outlet or switch - Detach & reset 5.00 EA @ 14,}3 = 70.65
84. Content Manipulation charge - per hour 3.00 HR @ 26.14 = 78.42
85. Floor protection - plastic and tape - 10 mil 410.83 SF @ 0,23 = 94 AD
86. Apply anti-microbial agent 410.83 SF @ 0.24 = 98,60
87. Clean floor - tile 410.83 SF@ 0.43 = 176.66
88. Overhead (garage) door opener - Detach & reset 1.00 EA @ 103.93 = 103.93
89. Overhead door - Detach & reset - Large 1.00 EA@ 226.55 = 226,55
Daughters Room
DESCRIPTION QTY UNIT PRICE TOTAL.
90. Content Manipulation charge - per hour 1.00 HR @ 26.14 = 26.14
91. Floor protection - plastic and tape - 10 mil 60.00 SF @ 0.23 = 13.80
92. Apply anti-microbial agent 60.00 SF @ 0.24 = 14.40
93. Clean floor - tile 60.00 SF @ 0,43 = 25.80
94, Window drapery - hardware - Detach & reset 1.00 EA @ 22.39 = 22.39
95, Window blind - horizontal or vertical - Detach & reset 1.00 EA @ 22.39 = 22.39
96. R&R Window sill - stain grade 6.00 LF @ 2.94 = 17.64
General
DESCRIPTION QTY UNIT PRICE TOTAL
97, Dumpster load - Approx. 40 yards, 7-8 tons of debris 1.00 EA @ 625.00 = 625.00
98. Residential Supervision / Project Management - per hour 40.00 HR @ 30.31 = 2,012.40
99. General clean - up 40.00 HR @ 30.47 = 1,218.86
100. Temporary toilet - Minimum rental charge 1.00 MO @ 101.24 = 101.24
101. Taxes, insurance, permits & fees (Bid Item) 1.00 EA @ 290.00 = 290.00
102. Warning sign, 4' x 4! on a 6' post (per day) 5.00 DA @ 2.36 = 11.80
103. HVAC Technician - per hour 8.00 HR @ 80.00 = 640.00
Labor Minimums Applied

2018-03-08-0733 3/8/2018 Page
Case 7:20-cv-00155

Document 1-3 Filed on 06/11/20 in TXSD_ Page 25 of 40 ©

 

 

 

 

 

 

C-1037-20-F
Apex Adjusting
Mission, TX 78574
DESCRIPTION OOTY UNIT PRICE TOTAL
104. Finish carpentry labor minimum 1.00 EA @ 49,57 = 49.57
105. Window labor minimum 1.00 EA @ 36.16 = 36.16
106. Siding labor minimum 1.00 HA @ 203.16 = 203.16
107. Door labor minimum 1.00 EA @ 58.23 = 58.23
108. Finish hardware labor minimum 1,00 KA @ 61.24 = $1.24
Grand Total Areas:
2,130.22 SF Walls 768.65 SF Ceiling 2,898.87 SF Walls and Ceiling
768.05 SF Floor 85.41 SY Flooring 184.67 LF Floor Perimeter
610.87 SF Long Wall 529.58 SE Short Wall 206.67 LF Ceil. Perimeter
0.00 Floor Area 0.00 ‘Total Area 0.00 Interior Wall Area
0.00 Exterior Wall Area 0.00 Exterior Perimeter of
Walls

0.00 Surface Area 0.00 Number of Squares 0.00 Total Perimeter Length

0.00 Total Ridge Length 0.00 Total Hip Length
Coverage item Total a ACY Total %
Dwelling 29,617.03 97.65% 36,347.46 97.60%
Other Structures 713.98 2.35% 895.44 2.40%
Contents 0.00 0.00% 0.00 0.00%
Total 30,331.01 100.00% 37,242.90 100.00%

2018-03-08-0733 3/8/2018 Page: 6
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 26 of 40

 

 

 

C-1037-20-F
Apex Adjusting
Mission, TX 78574
Summary for Dwelling

Line Item Total 29,617.03
Material Sales Tax 672,39
Subtotal 30,289.42
Overhead 3,029.02
Profit 3,029.02
Replacement Cost Value $36,347.46
Net Claim $36,347.46

 

Alexander Sanchez Lic# 2088290

2018-03-08-0733 3/8/2018 Page: 7
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 27 of 40

 

C-1037-20-F
Apex Adjusting
Mission, TX 78574
Summary for Other Structures

Line Item Total 713.98
Material Sales Tax 32,22
Subtotal 746,20
Overhead 74.62
Profit 74.62
Replacement Cost Value $895,44

Net Claim $895.44

 

Alexander Sanchez Lic# 2088290

2018-03-08-0733 3/8/2018 Page: 8
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 28 of 40

C-1037-20-F

Apex Adjusting

Mission, TX 78574

Recap of Taxes, Overhead and Profit

 

 

 

Overhead (10%) Profit (0%) Material Sales Tax Manuf. Hame Tax (8%)
(8.25%)
Line Items 3,103.64 3,103.64 704.6) 0.00
Total 3,103.64 3,103.64 704.61 0.00
2018-03-08-0733 3/8/2018 Page: 9
Case 7:20-cv-00155

Apex Adjusting

Document 1-3 Filed on 06/11/20 in TXSD Page 29 of 40

C-1037-20-F

 

Mission, TX 78574

Estimate: 2018-03-08-0733

Roof

Coverage: Dwelling
Exterior

Coverage: Dwelling

Coverage: Other Structures
TV Room

Coverage: Dweiling
Master Bedroom

Coverage: Dwelling
Master Closet

Coverage: Dwelling
Garage

Coverage: Dwelling
Daughters Room

Coverage: Dwelling
General

Coverage: Dwelling
Labor Minimums Applied

Coverage: Dwelling

Recap by Room

100.00% =

85.58% =

14.42%

100.00% =

100.00%

100,.00% =

100.00% =

100.00%

100.00% =

100.00% =

 

Subtotal of Areas
Coverage: Dwelling
Coverage: Other Structures

97.65% =
2.35% =

 

Total

2018-03-08-0733

 

 

11,971.55 39.47%
11,971.55
4,952.28 16.33%
4,238.30
713,98
1,898.91 6.26%
1,898.9]
2,311.91 7.62%
2,311.91
488.79 1.61%
488.79
3,237.4] 10.67%
3,237.41
142,56 0.47%
142.56
4,399.24 16.15%
4,899.24
428.36 L4i%
428.36
30,331.01 100,.00%
29,617.03
713.98
30,331.01 100.00%
3/8/2018 Page: 10
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 30 of 40

C-1037-20-F
Apex Adjusting

 

Mission, TX 78574

Recap by Category

 

O&P Items Total “a
CLEANING 1,832.05 4.92%
Coverage: Dwelling @ {00.00% = 1,832.05
CONTENT MANIPULATION 313.68 0.84%
Coverage: Dwelling @ 100.00% = 313.68
GENERAL DEMOLITION 3,702.84 9.94%
Coverage: Dwelling @ 97.38% = 3,605.76
Coverage: Other Structures @ 2.62% = 97.08
DOORS 839.04 2.25%
Coverage: Dwelling @ 100.00% = 839,04
DRYWALL 1,445,05 3.B8%
Coverage: Dwelling @ 100.00% = 1,445.05
ELECTRICAL 303.08 0.81%
Coverage: Dwelling @ 100.00% = 303.08
290.00 0.78%
Coverage: Dwelling @ 100.00% = 290,00
FINISH CARPENTRY / TRIMWORK 156,04 42%
Coverage: Dwelling @ 100.00% = 156.04
FINISH HARDWARE 102.16 0.27%
Coverage: Dwelling @ 100.00% = 102.16
HAZARDOUS MATERIAL REMEDIATION 198.87 0.53%
Coverage: Dwelling @ 100,00% = 198.87
HEAT, VENT & AIR CONDITIONING 2,346.48 6.30%
Coverage: Dwelling @ 100.00% = 2,346.48
INSULATION 438.12 L18%
Coverage: Dwelling @ 100.00% = 438,12
LABOR ONLY 2,012.40 5.40%
Coverage: Dwelling @ 100.00% = 2,012.40
LIGHT FIXTURES 1,035.59 2.78%
Coverage: Dwelling @ 100.00% = 1,035.59
PAINTING 3,869.17 10.39%
Coverage: Dwelling @ 100.00% = 3,869.17
ROOFING 9,663.78 25.95%
Coverage: Dwelling @ 100.00% = 9,663.78
SDG 203.16 0.55%
Coverage: Dwelling @ 100.00% = 203.16
SOFFIT, FASCIA, & GUTTER 13.38 0.04%
Coverage: Dwelling @ 100.00% = 13.38
TEMPORARY REPAIRS 113.04 0.30%
Coverage: Dwelling @ 100.00% = 113.04
WINDOW REGLAZING & REPAIR 310.52 0.83%
Coverage: Dwelling @ 100.00% = 310.52
WINDOW TREATMENT 306.14 9.82%
Coverage: Dwelling @ 100.00% = 306.14

2018-03-08-0733 3/8/2018 Page: VI
Case 7:20-cv-00155

Document 1-3 Filed on 06/11/20 in TXSD_ Page 31 of 40

 

 

 

 

 

 

C-1037-20-F
Apex Adjusting
Mission, TX 78574
O&P Items Total “a
WINDOWS - VINYL 183.36 0.49%
Coverage: Dwelling @ 100.00% = 183.36
WDW 36.16 0.10%
Coverage: Dwelling @ 100.00% = 36.16
EXTERIOR STRUCTURES 616.90 1.66%
Coverage: Other Structures @ 100,00% = 616.90
O&P Items Subtotal 30,331.01 1.44%
Material Sales Tax 704.61 L89%
Coverage: Dwelling @ 95.43% = 672.39
Coverage: Other Structures @ 4.57% = 32.22
Overhead 3,103.64 8.33%
Coverage: Dwelling @ 97.60% = 3,029.02
Coverage: Other Structures @ 2.40% = 74.62
Profit 3,103.64 8.33%
Coverage: Dwelling @ 97.60% = 3,029.02
Coverage: Other Structures @ 2.40% = 74.62
Total 37,242.90 100.00%
2018-03-08-0733 3/8/2018 Page: 12
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 32 of 40
- C-1037-20-F

Catastrophe Referral Of fice

W@W) All Stat ALLSTATE IMAGING COE PO BOX 672041
S DALLAS TK 75267

You're in goad hands.

Hee LUAL TL Met AL ade MD gt pty peg deg fqeeteea tapi
Acguello Law Firm

1110 NASA PRWY STE 620

HOUSTON TX 770583360

November 02, 2018

INSURED: LORENA TIERINA PHONE NUMBER: 800-724-6427
DATE OF LOSS: April 29, 2017 FAX NUMBER: 800-307-6061
CLAIM NUMBER: 0477318380 PLT OFFICE HOURS:

Dear Argucllo Law Firm,

This will acknowledge receipt of your estimate of dispute H/1/2018 in which you invoke the appraisal clause of your
homeowner's policy, We agree to participate in the appraisal and handling of the appraisal request has been assigned to me
so any correspondence in that regard can be directed to my attention.

Please be advised that you will need to comply with certain policy terms and conditions so that Allstate Vehicle and Property
Insurance Company may evaluate the amount you are making claim for and complete its investigation into this matter,
Allstate Vehicle and Property Insurance Company House and Home Primary Residence Provision provides the following.

8. Appraisal. If you and we fail to agree on the amount of loss, either party may make written demand for an appraisal. Upon
such demand, each party shall select a competent and impartial appraiser and notify the other of the appraiser's identity
within 20 days afler the demand is received. The appraisers will select a competent and impartial umpire. If the appraisers are
unable to agree upon an umpire then an umpire will be appointed in the following manner:

a. You or we will requestthe American Arbitration Association (AAA) to select an umpire at:
American Arbitration Association

Case Filing Services

Attn: Allstate Texas Appraisal

1101 Laurel Oak Road Ste 100

Voorhees, New Jersey 08043

Email: casefiling@adr.org

(with subject matier as “Allstate Texis Appraisal’)

b. Only if AAA advises you and us in writing that it cannot appoint an umpire may we then jointly requesta judge ofa
district court in the judicial district where the residence premises is located to sclect an umpire. A judge ofa district court
docs not include a commissioner or a judge ofa county courtat law, ora justice court, a municipal court, a probate court, or
ofa commissioner’s court.

The appraisers shall then determine the amount of the loss, stating separately the actual cash value and the amount of loss to
zach item. If the appraisers submit a written report of an agreement lo you and us, the amount agreed upon shall be the
amount of the loss. If they cannot agree, they will submit their differences to the umpire. A written award agreed upon by any
two will determine the amount of the loss. Each party will pay the appraiser it chooses, and equally bear expense for the
umpire and all other appraisal expenses.

ale

0477318380 PLT
2000020 181 10ST HOGEOO248H00 100 1008852

 

 
__Case 7:20-cv-00155_ Document 1-3 Filed on 06/11/20 in TXSD Page 33 of 40

If the appraisal process is initiated, the appraisal ee a7 Boop ding on youand us conceming the amount of the loss. We
reserve the right to deny the appraisal award in pal’ iS entirety based upon the lack of coverage under the policy or
failure to satisfy policy terms.

We appoint our Appraiser as: Sedgwick

Sedgwick has been provided with the name and contact information for your appraiser and will contact him in regard to
inspecting the property and selecting an umpire, if necessary

Finally, please note that issues ofcoverage cannot be determined through the appraisal process. There may be other coverage
limitations or policy exclusions that apply to the damages depending upon the findings of the appraisers. With respect to your
claim, you are advised that Allstate Vehicle and Property Insurance Company reserves all rights and defenses which it has in
conjunction with the policy numbered 000829964227 We further notify you that any activity on our part by way of
investigation or settlement which we may undertake, or any defenses which we may undertake on your behalf aris ing out of
any legal action or actions instituted against you, does not constitute a waiver of any of our rights,

We are reserving our right to later disclaim any obligation under the policy and asserta defense of no coverage underthe
policy if appropriate under the circumstances of your claim. We will avail ourselves of any other policy defenses which may
arise,

If you should have any questions orconcers, please feel free to call me at 847-667-8032

Email- cprvg@alistate.com

Sincerely,

DARRELL ADAMS

DARRELL ADAMS
800-724-6427 Ext. 6678032
Allstate Vehicle and Property Insurance Company

GENIO01 0477318380 PLT

 
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 34 of 40

C-1037-20-F

 

 

tobe Legged hata tengetacthe toothy te pd tegTaatberetel
_..€ase 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD_ Page 35 of 40
C-1037-20-F

Catastrophe Referral Of fice

| Te 2775 SANDERS RD
‘ & MORTHBROOOK TL 60062

You're In good hands,

  

 

W

EVEfosgfEfeg |p Ey ygesunda ely ppeced agpley Apa Halll tye [hy

Arguello Law Firm
Li1L0 NASA PKWY STE 620
HOUSTON TA 770583360

July 09, 2019

INSURED: LORENA THERINA PHONE NUMBER: 800-724-6427
DATE OF LOSS: April 29, 2017 FAX NUMBER: 866-447-4293
CLAIM NUMBER: 0477318380 POD “OFFICE HOURS:

Dear Arguello Law Firm,

The appraisal process has now been concluded on the above referenced claim, A check in the amount of $16,330.95 that
represents the net appraisal award will be mailed separately, Enclosed is a copy of the signed appraisal award and agreed
estimate,

The folowing further explains the settlement:

DWELLING

Appraisal Award RCV $19,786.48
Deductible $1,827.00
Prior Payments $0.00
Recoverable Depreciation $1,628.53
Naon-Recoverable Depreciation $0.00

Net ACY Payment $16,330.95

Please be advised we will be issuing payment made payable to Cesar and Lorena G. Tijerina Jr and Arguello Law Firm in
the amount of $16,330.95. Recoverable depreciation available for release in the amount of $1,628.53 once work completed
per the applicable policy provisions.

Recoverable depreciation is withheld until repairs are complete anda signed final invoice or certificate of completion has
been submitted to Allstate. Your policy, in part, provides the following:

c) Building Structure Reimbursement. Under Dwelling Protection--Coycrage A and Other Structures Protection—Coverage B,
we will make additional payment to reimburse you for cost in excess of actual cash value if yourepair, rebuild or replace
damaged, destroyed or stolen covered property within 365 days alter the loss unless you requestin writing that this time limit
be extended for an additional 180 days.

Building Structure Reimbursement will not exceed the smallest of the following amounts:

1) the replacement cost of the part(s) of the building structure(s) for equivalent construction for similar use on the same
residence premises;

2) the amount actually and necessarily spent to repair or replace the damaged building structure(s) with equivalent
construction for similar use on the same residence premises; or

3) the Limit Of Liability applicable to the building structure(s)as shown on the Policy Declaratiofis for Dwelling Protection —-
Coverage or Other Structures Protection-Coveraye B, regardless of the number of building structures and structures other
than building structures involved in the loss.

If you replace the damaged building structure(s)at an address other than shown on the Policy Declarations through
construction ofa new structure or purchase of an existing structure, such replacement will not increase the amount payable

al
7 0477318380 PQD

4000020 190709TROs 100190300100 1002925

 

 
nt 1-3 Filed on 06/11/20 in TXSD_ Page 36 of 40

 

under Building Structure Reimbursement described above. The amount payable under Building Structure Reimbursement
described above does not inchide the value of any land asG-403%-204E
replacement structure(s},

Building Structure Reimbursement payment will be limited to the difference between any actual cash
value payment made for the covered loss to building structures and (he smallest of 1), 2) or 3) above.

Building Structure Reimbursement will not apply to:

1) properly covered under Personal Property Protection -Coverage C;

2) property covered under Other Structures Protection-Coverage B that is nota building structure:

3) wallto-wall carpeting, fences. awnings and outdoorantennas, whether or nol fastened toa buikding structure: or
4} land,

Payment under a), b) orc) above will nat include any increased cost duéio the enforcement a I building

codes, ardinances or laws regulating or requiring the construction, reconstruction, maintenance, replacement, repair,
relocation or demolition of building structures orather structures,

 

you have any questions, you may contact me at the number below, ¢

Sincerely,

QUEZONDEGUZMAN

QUEZON DEGUZMAN
800-724-6427 Ext. 6677761
Allstate Vehicle and Properly Insurance Company

ay

GENIOOL 0477318380 PQD

 
_ Case 7:20-cv-00155 Document 1-3. Filed on 06/11/20 in TXSD_ Page 37 of 40

C-1037-20-F

 

t hee
jgpsaseset as

   

ee Ee aw

 
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 38 of 40
C-1037-20-F

  

Tor E Little York Rd + Suite D
Houston, Texas 77076

O: 281.884.3960

F: 281.884.3961

Andres Arguello’
Martin A. Arguello'
Adrian Dunning’

 

Arguello Law Firm

January 15, 2020

Chapter 542A Notice Letter

VIA FIRST CLASS MAIL

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY
Attn.: Claims Department

2775 Sanders Rd.

Northbrook, IL 60062

Re: Insured: Cesar & Lorena Tijerina
Insured’s Property Address: 2214 N Lincoln Ave., San Juan, TX 78589
Claim No.: 0477318380
Policy No.: 000829964227
Date of Loss: April 29, 2017

Dear Sir or Madam:

As you may be aware, on June 28, 2019, the Supreme Court of Texas issued an opinion that directly affects
my client’s rights under the law. Barbara Technologies Corp. v. State Farm Lloyds established that “[nJothing
in the TPPCA would excuse an insurer from liability for TPPCA damages if it was liable under the terms of the
policy but delayed payment beyond the applicable statutory deadline, regardless of use of the appraisal process.”
No. 17-0640, 2019 WL 2710089, at *9 (Tex. June 28, 2019).

On or about October 4, 2017, Allstate Vehicle and Property Insurance Company (herein “Allstate”)
received notice of the above-referenced claim. On October 22, 2017, Allstate issued its first estimate, and
subsequently, on October 26, 2017, Allstate denied my client’s their Policy benefits. On March 13, 2018, Allstate
received notice that my clients retained my firm to represent them with this matter. Allstate did not request any
information or documentation at that time. On September 10, 2018, my firm submitted a letter to Allstate
requesting an appraisal to determine the proper payment owed for the claim. In response, Allstate requested an
itemized estimate for repair of the covered damages. On October 25, 2018, my clients re-requested appraisal and
attached an itemized estimate for repair of the covered damages.

EXHIBIT Attorneys Licensed in (T)exas and (Al)abama as Indicated Above
(*) of Counsel
101 E Little York Road, Suite D, Houston, Texas, 77076
www.DefyOppression.com * info@DefyOppression.com
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 39 of 40

Page 2 of 3
C-1037-20-F
On July 9, 2019, Allstate concluded the appraisal process, which yielded an appraisal award of $19,786.48
(RCV) and $16,330.95 (ACV) for Dwelling damage.

My client hereby requests payment under Chapter 542 of the Texas Insurance Code. Section 542.055 of
the Texas Insurance Code establishes that: “Not later than the 15th day . .. the insurer shall: (1) acknowledge
receipt of the claim; (2) commence any investigation of the claim; and (3) request from the claimant all items,
statements, and forms that the insurer reasonably believes, at that time, will be required from the claimant.” TEX.
INS. CODE § 542.055(a)(1)-(3). Moreover, section 542.058 states that “Except as otherwise provided, if an insurer,
after receiving all items, statements, and forms reasonably requested and required under Section 542.055, delays
payment of the claim for a period exceeding the period specified by other applicable statutes or, if other statutes
do not specify a period, for more than 60 days, the insurer shall pay damages and other items as provided by
Section 542.060.” TEX. INS. CODE § 542.058(a). When Chapter 542A applies, “ if an insurer that is liable for a
claim under an insurance policy is not in compliance with this subchapter, the insurer is liable to pay the holder
of the policy, in addition to the amount of the claim, simple interest on the amount of the claim as damages each
year at the rate determined on the date of judgment by adding five percent to the interest rate determined under
Section 304.003, Finance Code, together with reasonable and necessary attorney's fees. Nothing in this subsection
prevents the award of prejudgment interest on the amount of the claim, as provided by law. Interest awarded under
this subsection as damages accrues beginning on the date the claim was required to be paid.” TEx. INS. CODE

§542.060(c).

Allstate’s investigation of this claim concluded when it issued its first estimate on October 22, 2017. No
payments were made for Dwelling damage in the following 60 days. The non-payment represents an
underpayment of the claim in the amount of $16,330.95, in accordance with the appraisal award and the deductible
under the above-referenced policy. On July 9, 2019, 721 days after it began accruing penalties and interest,
Allstate issued payment in the amount of $16.330.95. On the day of Allstate’s payment, Allstate owed $5,806.65
[($16,330.95 x .1025) x 609 days/365 days] in 10.25% per annum penalties under Chapter 542A of the Texas
Insurance Code and $1,774.25 [($16,330.95 x .055) x 609 days/365 days] in pre-judgment interest in accordance
to the current rate of 5.5%.

In addition to the aforementioned penalties and interest, please review the pending items regarding this
claim:

542 Penal $ 2,792.92
Pre-ju ent Interest $ 1,498.64

Attorney’s Fees $ 7,907.95
Recoverable reciation $1,626.53
Total $13 04

 

Naturally, it is our desire to see this case resolved with as little conflict as possible. Towards that end, our
offer is to settle for $13,826.04. This offer includes our client’s full and unconditional release of Allstate and
others who may be liable under the Policy for all claims. This offer is intended as a complete and unconditional
settlement of the case and is valid until March 21, 2020, at which time it expires by its own terms. Time is of the
essence.

Once you have had an opportunity to review this letter, please call me so we can determine whether we can reach
a litigation-free resolution to this matter. I thank you in advance for your time and consideration.

101 E Little York Road, Suite D, Houston, Texas, 77076
www.DelyOppression.com * info@DefyOppression.com
Case 7:20-cv-00155 Document 1-3 Filed on 06/11/20 in TXSD Page 40 of 40

Page 3 of 3
C-1037-20-F

Regards,
—
4 Coo

Martin Arguello
Attorney at Law

101 E Little York Road, Suite D, Houston, Texas, 77076
www.DefyOppression.com * info@DefyOppression.com
